                  3:20-cv-03154-SEM-TSH # 23   Page 1 of 3
                                                                                  E-FILED
                                                      Friday, 20 August, 2021 01:06:06 PM
                                                              Clerk, U.S. District Court, ILCD

                IN THE UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF ILLINOIS
                        SPRINGFIELD DIVISION

MELISSA K. BYARS,                       )
                                        )
     Plaintiff,                         )
                                        )
           v.                           )      No. 20-cv-3154
                                        )
KILOLO KIJAKAZI,                        )
Acting Commissioner of Social           )
Security,                               )
                                        )
     Defendant.                         )

                                 ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Tom Schanzle-

Haskins (d/e 22). Magistrate Judge Schanzle-Haskins recommends

that this Court: (1) allow Plaintiff’s Motion for Summary Judgment

(d/e 16); (2) deny Defendant’s Motion for Summary Affirmance

(d/e 20); and (3) reverse and remand pursuant to 42 U.S.C. § 405(g)

sentence four the decision of the Commissioner to deny Social

Security disability benefits to Plaintiff.

     Objections to the Report and Recommendation were due on or

before August 19, 2021. Neither party filed objections.


                               Page 1 of 3
                 3:20-cv-03154-SEM-TSH # 23   Page 2 of 3




     Pursuant to Federal Rule of Civil Procedure 72(b)(3), the Court

Amay accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with

instructions.@ Fed. R. Civ. P. 72(b)(3). The Court reviews de novo

any part of the Report and Recommendation to which a proper

objection has been made. Fed. R. Civ. P. 72(b)(3). “If no objection

or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys.

Corp., 170 F. 3d 734, 739 (7th Cir. 1999) (also noting that a party

who fails to object to the report and recommendation waives

appellate review of the factual and legal questions).

     After reviewing the record, the Report and Recommendation,

and the parties’ motions and memoranda, as well as the applicable

law, the Court finds no clear error in Magistrate Judge Schanzle-

Haskins’ Report and Recommendation.

     It is, therefore, ORDERED:

     (1)   The Report and Recommendation (d/e 22) is

ACCEPTED and ADOPTED in its entirety.

     (2)   Plaintiff’s Motion for Summary Judgment (d/e 16) is

GRANTED.


                             Page 2 of 3
               3:20-cv-03154-SEM-TSH # 23   Page 3 of 3




    (3)   Defendant’s Motion for Summary Affirmance (d/e 20)

is DENIED.

    (4)   The decision of the Commissioner is REVERSED AND

REMANDED pursuant to 42 U.S.C. § 405(g) sentence four.

    (5)   This case is CLOSED.



ENTER: August 20, 2021.

FOR THE COURT:

                           s/ Sue E. Myerscough___
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                           Page 3 of 3
